DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 9, 11, 13-14, 16, 18, 20-24 and new claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 20150299393, herein Kelly 2  in view of Davis et al (US 20120222889), cited in the previous Office Action or Saotome et al (JP 2007-146141).

Kelly 2 teaches a polyamideimide (PAI ) synthetic method, where 142.4 g  of N-formyl morpholine (NFM) added to  52.8 g of 4,4'-methylenediphenyldiisocyanate (MDI)  and 40.5g  of trimellitic anhydride (TMA) at 90° C.  After 2 hr, the reaction temperature is raised to 160° C until the desired molecular weight is achieved (about 10 hr) at which point 116 g of NFM is added to quench the reaction solution (see 0041).

Regarding claims 9 and 16, Kelly 2 teaches PAI weight average molecular weight within the range of 21k-66k (see 0040-0041).  
Note that Kelly 2 does not teach amount of cyclic amine at the end of PAI and molecular weight of the polymer above.
However, instant Application also discloses a reaction of equimolar amount of MDI and TMA at 160C at large excess of 4-metbylmorpholine (which can be replaced with n-formyl morpholine, see Example 3), obtaining blocked polyamideimide (see Example 1).
Since synthesis conditions are essentially the same (particularly, components of the reaction mixture and temperature range), the structure of the final product (i.e. blocked PAI) are expected to be identical.
Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same properties from Kelly 2 's and Applicant's PAIs, since they formed from the same monomers at essentially the same conditions.
Even though such curing agent as unreacted MDI is present in the composition, the reference fails to teach its quantity. 
Davis discloses a PAI formed by reaction of equimolar amount of diphenylmethane diisocyanate and trimellitic anhydride with caprolactam as an end-blocking agent (see 0113).
Davis teaches that PAI has a molecular weight of at least 20000 (see 0080).

The reference teaches that when cured in conjunction with the polyamideimide, a hardener (i.e. curing agent) results in a cured substance which is harder and more durable then the cured polyamideimide alone.
Saotome teaches a coating composition comprising 100 parts by weight of the polyamideimide resin and 1 to 100 parts by weight of a curing agent. 
 Regarding new claim 25, Saotome teaches the polyamideimide resin composition, where the curing agent is a polyfunctional epoxy compound, an isocyanate compound, an amine compound, a melamine compound or a polyester compound (see claims 10 and 11). 
Therefore, it would have been obvious to a person of ordinary skills in the art to use an epoxy or melamine curing agent in Kelly 2’s coating composition, since it results in a cured substance, which is harder and more durable then the cured polyamideimide alone.

Response to Arguments
Applicant’s arguments with respect to claims 4, 9, 11, 13-14, 16, 18, 20-24 and new claims 25-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765